Case 21-31047 Document 4 Filed in TXSB on 03/26/21 Page 1 of 1

11:45 AM Greater Houston Pool Management, Inc.
03/26/21 Balance. Sheet
Cash Basis As of December 31, 2020
| Dec 31, 20
ASSETS
Current Assets
Checking/Savings
107 - BB&T 0.01
102 - Wells Fargo - Operating 4,450.16
100 - Allegiance Bank | 10,489.02
Total Checking/Savings 14,939.19
Accounts Receivable
108 - Accounis Receivable -20,761.42
Total Accounts Receivable -20,761.42
Total Current Assets -5,822.23
Fixed Assets
125 - Loan Cost 120,057.26
121 - Goodwill 3,000.00
122 - Accumulated Amonization, -88,373.00
119 - MITC Software 21,397.41
118 - Furniture and Fixtures 31,724.33
117 - Equipment 693,205.86
115 - Leasehold improvements 121,334.41
126 - Sec. 108(b)(5) Tax Attribute! -29,048.34
120 - Accumulated Depreciation -810,248.15
Total Fixed Assets 63,049.78
Other Assets
135 - Security Deposit _ 1,515.00
Total Other Assets 1,515.00
TOTAL ASSETS 58,742.55
LIABILITIES & EQUITY Sars
Liabilities
Current Liabilities
Other Current Liabilities
246.2 - Shareholder Loan 3,666.18
258 - Covid-19 EIDL Loan 149,900.00
257 - PPP Loan 454,066.00
256 - Kapitus Funding 148,905.00
253 - Waterbury Loan 530,687.72
205 - 401(k) Payable -0.75
206 - Health Insurance 200.00
2105 - T-TRACCS P/R Liab | 138.77
220 - Sales Tax Payable -7,015.04
Total Other Current Liabilities | 1,280,547.88
Total Current Liabilities 1,280,547.88
Long Term Liabilities
242 . Loan - Allegiance Bank | 1,163,954.07
Total Long Term Liabilities 1,163,954.07
Total Liabilities | 2,444,501.95
Equity
251 - Treasury Stock -1,915,534.46
250 - Common Stock 500.00
290 - Retained Earnings -343,015.10
Net Income -127,709.84
Total Equity -2,385,759.40
TOTAL LIABILITIES & EQUITY | 58,742.55

Page 1
